Citation Nr: 1611648	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  04-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Waiver of recovery of pension overpayment in the amount of $5,863.00.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.  The Veteran is deceased; the Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 Decision on Waiver of Indebtedness prepared by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Appellant.  

The Appellant requested a Board hearing to be held at her local RO (Travel Board hearing).  See VA Form 9 received in September 2004.  

A letter was sent to the Appellant in December 2004 acknowledging her hearing request and notifying her that the Travel Board hearing was scheduled for January 5, 2005.  In December 2004, the Appellant requested that her hearing be rescheduled.  She further asked for a change of venue from the Philadelphia RO to the New York City RO as her "personal representative" was not available on January 2, 2005.  Her request for rescheduling was not acknowledged until August 2014 and again in November 2014.  On both occasions she was notified (albeit the letter was addressed to the Veteran) that she was placed on the list of persons waiting for an in-person hearing before the Board (Travel Board hearing).  To date, a new hearing has not been scheduled.  

The appeal must be remanded so the Appellant can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Contact the Appellant and ask if she desires the Travel Board hearing to be held in New York City or Philadelphia.  Then schedule the Appellant for a Travel Board hearing before a Veterans Law Judge at the next available opportunity at the proper RO, at which time any matters concerning representation can be clarified.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant as the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
                                      A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




